DETAILED ACTION
1	This action is responsive to the amendment filed on February 07, 2022.
2	The rejections of the claims under 102(a)1 and under 103 are withdrawn because of the applicant’s amendment.
NEW GROUND OF REJECTION
Claim Rejections - 35 USC § 103
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 20-26, 33-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Schoepgens et al. (US 2016/0279036 A1).
Schoepgens et al. (US’ 036 A1) teaches a coloring composition comprising mixing two preparations (A) and (B) packaged separately and before use to form an application mixture and applying the mixture from a disperser in the form of a foam, wherein the preparation (A) include at least one oxidation dye precursor and at least one alkali metal salt (alkalizing agent) and the preparation (B) comprises at least one oxidizing agent (see page 1, paragraph, 0011), wherein the coloring composition further comprises thickeners include scleroglucan gum as claimed in claim 17 (see page 9, paragraph, 0136), wherein oxidation dyes include p-phenylenediane (para-
The instant claims differ from the teaching of Schoepgens et al. (US’ 036 A1) by reciting a dyeing composition that stables for at least two months at 25 OC.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to formulate and to prepare a dyeing composition that stable for at two months and to arrive at the claimed invention based on the teaching of Schoepgens et al. (US’ 036 A1) that clearly teach and disclose a mixture of dyeing compositions that comprise all the claimed dyeing ingredients, and, thus, the person of the ordinary skill in the art would expect such a dyeing composition to have property similar to those claimed including the stability property as claimed, absent unexpected results.
5	Claims 18-19 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Schoepgens et al. (US 2016/0279036 A1) in view of DeGeorge et al. (US 2010/0192969 A1).
   

 

However, Schoepgens et al. (US 2016/0279036 A1) teaches that scleroglucan gum is one of the suitable thickeners in the coloring composition (see page 9, paragraph, 0136).
DeGeorge et al. (US’ 969 A1) in analogous art of hair coloring formulation, teaches a hair coloring composition comprising scleroglucan gum in the amounts of 0.8% as claimed in claims 18 and 19 (see page 11, Example 1). DeGeorge et al. (US’ 969 A1) also teaches a developers (oxidizing composition) comprising rheology modifiers include scleroglucan gum  (see page 7, paragraph, 0116) in the amount of 0.05 to 10% that covered the claimed amount as claimed in claim 32 (see page 8, paragraph, 0143)
Therefore, in view of the teaching of DeGeorge et al. (US’ 969 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the coloring composition of Schoepgens et al. (US’ 036 A1) by incorporating scleroglucan gum in the amounts as taught by DeGeorge et al. (US’ 969 A1) to arrive at the claimed invention. Such a modification would have been obvious because Schoepgens et al. (US’ 036 A1) refers to the scleroglucan gum as one of the suitable thickener that be used in the dyeing composition, thus, the person of the ordinary skill in the art would be motivated to modify the coloring composition Schoepgens et al. (US’ 036 A1) by optimizing the amounts of scleroglucan gum in the dyeing composition in order to get the maximum effective amounts of scleroglucan gum as a thickener and would expect such a dyeing composition to have similar property to those claimed, absent unexpected results.    

	The disclosure of Schoepgens et al. (US’ 036 A1) as described above, do not teach the cationic polymers of the claimed formulae.
Cottard et al. (US’ 771 A1) in other analogous art of hair coloring formulation, teaches  multi-compartment dyeing devices for the oxidation dyeing of keratin fibers comprising a hair dyeing composition comprising associative polymers in the amount of 0.05 to 10% as claimed in claims 27-28 (see page 12, paragraphs, 0276-0277) and cationic polymers having formulae as claimed in claims 29-31 (see pages 18-19, formulae (XVI), (XVII), (XVIII) and (XIX)), wherein the dyeing composition also comprises hydrogen peroxide as claimed in claim 33 (see claim 92). 
Therefore, in view of the teaching of Cottard et al. (US’ 771 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the coloring composition of Schoepgens et al. (US’ 036 A1) by incorporating the cationic polymers as taught by Cottard et al. (US’ 771 A1) to arrive at the claimed invention. Such a modification would have been obvious because Schoepgens et al. (US’ 036 A1) as a primary reference teaches a dyeing composition comprising cationic polymers (see 10, paragraph, 0152), and, thus, the person of the ordinary skill in the art would expect that the use of the cationic polymers as taught by Cottard et al. (US’ 771 A1) would be similarly useful and applicable to the analogous composition taught by Schoepgens et al. (US’ 036 A1), absent unexpected results.
7	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Schoepgens et al. (US 2016/0279036 A1) in view of Miller (2012/0076930 A1).

 Miller (US’ 930 A1) in analogous art of hair coloring formulation (see page, 4, paragraph, 0051) teaches aerosol spray system comprising dispensed composition with a pressurized propellant, wherein the pressurized propellant is located within a space between the exterior of said flexible chambers (pouches) and the interior of the fixed container as claimed in claim 35 (see claim 4).
Therefore, in view of the teaching of the reference of Miller (US’ 930 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the coloring composition of Schoepgens et al. (US’ 036 A1) by utilizing a pressurized container with a propellant as taught by Miller (US’ 930 A1) to arrive at the claimed invention. Such a modification would have been obvious because the person of the ordinary skill in the art would expect that the colorant composition may be dispensed after mixing with a propellant from a pressurized container in the form of aerosol spray or aerosol foam, and, thus would expect such a colorant composition to have similar property to those claimed, absent unexpected results.  
Response to the Applicant’s Arguments
7	Applicant’s arguments with respect to the rejections of the claims under 102(a)1 and under 103 have been considered but are moot because the rejections are withdrawn. 
	However, with respect to the applicant’s arguments with regards to the stability of claimed composition based on the Examples in the claimed specification, the examiner would like to point out that applicants have not shown on record the criticality of the claimed 
8	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EISA B ELHILO/            Primary Examiner, Art Unit 1761